Greenblott, J. (dissenting).
I must respectfully dissent. It is the unrefuted evidence that the claimant drove the ambulance at a speed in excess of the posted speed limit while responding to an emergency call for what he believed was a child who had stopped breathing. While it is true that the claimant broke a company rule, believing it was necessary in order to try to save a child’s life, in my view, this did not rise to the level of misconduct (see Matter of James [Levine], 34 NY2d 491). As the Court of Appeals stated in Matter of De Grego (Levine) (39 NY2d 180, 184): "An employee may be fired * * * and yet still be entitled to unemployment compensation.” The board found that claimant’s conduct was an exercise of judgment which did not rise to the level of misconduct as defined by the statute. The board’s finding that the violation of the rule was, at the most, an error of judgment made during the pressure of an emergency situation, is supported by substantial evidence requiring an affirmance.